DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 55-59 in the reply filed on 11/15/22 is acknowledged. Claims 60-72 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. 
Specification
2.	The disclosure is objected to because of the following informalities: It is suggested to update the continuing data to reflect that related US application No. 15/533637 is now abandoned.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 55-58 are rejected under 35 U.S.C. 103 as being unpatentable over Groves 5,364,679 in view of US 5,738,925 A (Chaput).
The patent issued to Groves teaches a flexible ballistic armor apparatus comprised of at least two flexible ballistic armor units (col 4, In 39-42; col 5, In 63-67; armor comprises two envelope units sewn back-to-back). Figure 1 of Groves clearly depicts the claimed at least two spherical units (reference numbers 15 and 16) as well as semi-spheres (reference numbers 42 and 53). Said semi-spheres may further comprises the claimed at least two spherical units (reference number 46). Spheres 15 and 16 can be made from glass (column 3, 55-65) and spheres 46 can be made from a fracturable material (column 7, 45-60). The Examiner is of the position that article depicted in at least figure 1 meets he claim limitations pertaining to the spherical units and fragment material.  Groves teaches wherein each spherical unit from about 3mm up to 6mm (col 6, In 63 -68; col 7, 1-6; 6 mm is equivalent to 0.236 in 
Groves teaches wherein each flexible ballistic armor unit is arranged parallel to at least one flexible ballistic armor unit (col 5, In 63-67; armor comprises two envelope units sewn back-to-back).
Groves teaches wherein the flexible ballistic armor units are offset by 0-100 percent of the radius of a spherical unit (col 4, In 21-27; Fig. 9; shows the layers being staggered so the spheres are offset by approximately 100 percent of the radius of a sphere). 
Groves teaches wherein the flexible ballistic units are offset by 100 percent of the radius of a spherical unit (col 4, In 21-27; Fig. 9; shows the layers being staggered so the spheres are offset by approximately 100 percent of the radius of a sphere).
Groves teaches an apparatus comprising at least one layer of a fibrous fabric (col 3, In 40-43; Kevlar cloth is an aramid fiber fabric).
Groves does not specifically teach wherein each spherical unit is 5/8 (.625) inch. 
Chaput evidences that it would have been obvious to a person of ordinary skill in the art to use spheres of varying size range, and specifically sphere size of 5/8 inch. Specifically, Chaput teaches a flexible body armor comprising spheres ranging in size from 0.02 to 0.70 in (see col 4, In 24-31). Such a modification would be within the skill of a worker in the art. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1740, 82 USPQ2d 1385, 1395 (2007). The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 277 F.2d 197, 199, 125 USPQ 416, 418 (CCPA 1960). Motivation to employ larger spherical beads is found in the desire to fabricate a variety of ballistic articles. 
5.	Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable Groves 5,364,679 in view of US 5,738,925 A (Chaput) as applied to claim 28 and further in view of US 2011/0174145 Ogrin et al., (Ogrin). 
	Groves and Chaput is set forth above.
Modified Groves does not teach wherein the aramid fabric is coated with graphene. Ogrin teaches a durable and low weight armor apparatus (para [0002], [0009]) comprising coated ballistic fabric (para [0012]-[0013]); wherein the ballistic fabric, such as Kevlar (para [0012]), is coated with graphene on the surface of the fabric (para [0012]-[0013]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to coat the aramid fabric of modified Groves with graphene as taught by Ogrin to enhance the ballistic properties of the armor.  

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789